Exhibit 10.5
 
Execution Copy
 PATENT PURCHASE AGREEMENT
 
This PATENT PURCHASE AGREEMENT (the “Agreement”) is entered into on August 29,
2014 (the “Effective Date”) by and between Clouding IP, LLC (f/k/a Stec IP,
LLC), a Delaware limited liability company, of _____ (the “Seller”);  Clouding
Corp., a Delaware corporation, of ________ (the “Purchaser”) and Marathon Patent
Group, Inc., a corporation organized under the laws of Nevada, with an address
at ______ (“Marathon”) (each a “Party” and collectively the “Parties”). The
Parties hereby agree as follows:
 
1.  Background
 
1.1            Seller is the sole and exclusive owner of certain Patents (as
defined in Section 2.5).
 
1.2
 Seller wishes to sell to Purchaser all right, title and interest in the Patents
and any and all rights associated therewith, including, for the avoidance of
doubt and without limitation (i) the right to make, use and sell products under,
and otherwise to practice, the Patents; (ii) the exclusive right to grant
licenses to third parties under the Patents, including without limitation,
licenses to make, use and sell products under, and otherwise to practice, the
Patents; and (iii) exclusive enforcement rights under the Patents including,
without limitation, the sole and exclusive rights to sue and to pursue damages,
injunctive relief, and any other rights and remedies of any kind for past,
current and future infringement of the Patents.

 
 

1.3
 Purchaser wishes to purchase from Seller all right, title and interest in the
Patents and any and all rights associated therewith, including, for the
avoidance of doubt and without limitation (i) the right to make, use and sell
products under, and otherwise to practice, the Patents; (ii) the exclusive right
to grant licenses to third parties under the Patents, including without
limitation, licenses to make, use and sell products under, and otherwise to
practice, the Patents; and (iii) exclusive enforcement rights under the Patents
including, without limitation, the sole and exclusive rights to sue and to
pursue damages, injunctive relief, and any other rights and remedies of any kind
for past, current and future infringement of the Patents.

 
 

 
2.  Definitions

 
 

2.1
“Affiliate” means, with respect to any Person, any Entity in any country that
controls, is controlled by or is under common control with such Person. The term
“control” means possession directly or indirectly of the power to direct or
cause the direction of the management and policies of an Entity, whether through
the ownership of voting securities, by trust, management agreement, contract or
otherwise; provided, however, that beneficial ownership of more than fifty
percent (50%) of the voting equity interests of an entity shall be deemed to be
control.

 
 

2.2
“Assigned Patent Rights” means all right, title and interest in the Patents and
(a) all causes of action (whether currently pending, filed, or otherwise) and
the exclusive enforcement rights under the Patents including, without
limitation, the sole and exclusive rights to sue, to countersue and to pursue
damages, injunctive relief, and any other remedies of any kind for past, current
and future infringement; (b) all rights to recover and collect settlement
arrangements, license payments (including lump sum payments), royalties and
other payments due now or hereafter due or payable with respect thereto, under
or on account of any of the Patents or any of the foregoing; (c) the right to
practice the Patents, including without limitation, the right to make, use and
sell products and services under the Patents; and (d) any and all rights related
to the Patents and all of Seller’s rights therein.

 
 

2.3
“Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization, governmental entity (or any department, agency, or political
subdivision thereof) or any other legal entity.

 
 

2.4
“Executed Assignment” means an executed original of the Patent Assignment
Agreement in Exhibit 2.4.

 
 

2.5
“Patents” means each and all of the patents and patent applications listed on
Exhibit 2.5 hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
2.6           “Person” means any individual or Entity.
 
2.7
“Symantec PPA” means that Amended and Restated Patent Purchase Agreement dated
as of August 11, 2014 with an effective date of February 28, 2012 by and between
the Seller and Symantec Corporation.

 
 

2.8
 For the purposes of Sections 3.4.1 and 3.4.2:

 
 

“Cash” shall mean cash and Cash Equivalents.


“Cash Equivalents” shall mean debt and/or equity securities (including, but not
limited to stocks, warrants, options or ADRs) and/or any real or personal
property, received by Purchaser, that is reducible to cash (net of taxes
required to be paid by Purchaser on Seller’s portion in order to take possession
of the same) but only at such time as such debt securities, equity securities,
real or personal property have been converted to cash.  Purchaser shall convert
Cash Equivalents to cash as soon as commercially practical and legally
permissible.


“Net Revenues” shall mean the gross (prior to any deductions for taxes) Cash
compensation received by the Purchaser or any of its Affiliates in consideration
for the licensing and/or enforcement by the Purchaser or any of its Affiliates
of the Patents, in the form of Cash licensing fees and Cash litigation and
settlement fees actually collected and retained by the Purchaser or any of its
Affiliates from the Closing Date (as defined in Section 5.1), LESS (i) any
contingency fee awards, hourly or contract rates, commissions, brokerage
commissions, costs, expenses, bonuses, compensation, payments, reimbursements or
any other sums (including, but not limited to, expert witness fees, deposition
expenses, trial costs, document management charges or other similar fees,
expenses or charges paid by Purchaser or any of its Affiliates to third parties
who are legal counsel, outside contractors, experts, specialists, advisors,
representatives or agents, in connection with the licensing and/or enforcement
by the Purchaser or any of its Affiliates of the Patents and (ii) all amounts
payable to Symantec Corporation under Section 3 of the Symantec PPA.
 
3.  Document Delivery; Consideration and Reports
 
3.1
Document Delivery. As of the Effective Date, Seller shall send to Purchaser, via
Federal Express or other reliable overnight delivery service or by hand
delivery, the originals of the patent prosecution files and all other documents,
communications and files (electronic or otherwise) relating to the Assigned
Patent Rights in possession or control of Seller and its agents, counsel and
related parties that pertain to the ownership, prosecution, maintenance and
enforcement of the Patents, including, but not limited to those documents listed
on the Document Request Form attached hereto as Exhibit 3.1 (collectively, the
“Documents”) and, in addition, will sign the declaration attached to the
Document Request Form as Attachment 1 or, alternatively, the declaration
attached to the Document Request Form as Attachment 2.

 
 

3.2
Exclusivity. In consideration of the Purchaser’s due diligence investigation of
the Patents, the Seller agrees that, during the period between the Effective
Date and the Closing Date, Seller shall not discuss, negotiate or pursue with
any third parties any offers or proposals with respect to or otherwise relating
to any of the Patents.

 
 

3.3
Reserved.

 
 

3.4
Consideration for the Patents. In consideration for the Assigned Patent Rights
and subject to the consummation of the Closing (as defined in Section 5.1),
Seller shall be entitled to the following:

 
3.4.1           First and Second Cash Payments.
 
 
 (a)
 A non-refundable cash payment of One Million Four Hundred Thousand ($1,400,000)
payable upon Closing (the “First Cash Payment”).

 
 
 

--------------------------------------------------------------------------------

 


 
 (b)
 (i) An additional cash payment of One Million U.S. Dollars ($1,000,000) payable
on or before October 31, 2014, or, (ii) if not paid on or before October 31,
2014, One Million U.S. Dollars ($1,000,000) plus Twenty-Five Thousand U.S.
Dollars ($25,000) for each month such payment is delayed (or pro rata portion
thereof) until paid in full (the “Second Cash Payment”).

 
 

 
 (c)
 From Closing until the Second Cash Payment is paid in full (including for the
avoidance of doubt, any payments owed as the result of delayed payment pursuant
to Section 3.4.1(b)(ii) above), Purchaser shall pay to Seller one hundred
percent (100%) of the escrowed Net Revenues, which payment(s) shall be made
within thirty (30) calendar days after each calendar month (commencing with the
calendar month ending August 31, 2014).

 
3.4.2.           Possible Future Cash Payments.  Within thirty (30) calendar
days after each calendar quarter (commencing with the first full calendar
quarter following the calendar quarter in which Net Revenues reach Four Million
U.S. Dollars ($4,000,000)) until the later of (i) the expiration of the
last-to-expire of the Patents or (ii) the expiration of the right to assert any
claim of any Patent, the Purchaser will pay to Seller or its assigns a portion
of the Net Revenues, calculated as follows:
 
NR x fifty percent (50%), where NR = Net Revenues


3.4.3.           Seller Acknowledgments.  Seller acknowledges that (i) the
obligations of Purchaser under this Agreement are contractual only and do not
create any fiduciary or other relationship between them; (ii) any Net Revenues
may be subject to and may be dependent on the provision of licenses, releases
and covenants not to sue with respect to the Patents, and enforcement action,
all as solely determined by Purchaser; and (iii) Purchaser has not represented
that it will be successful in its efforts to monetize the Patents and,
accordingly, makes no representation as to the value, if any, of the possible
Net Revenues under Sections 3.4.1 and 3.4.2. 


3.4.4           Equity Consideration. 25,000 restricted shares (the “Shares”) of
common stock, par value $0.0001 per share, of Marathon.  Marathon shall issue a
certificate evidencing the Shares within seven (7) calendar days of
Closing.  Shares will be included in any pending or upcoming registration
statement.
 
3.5
Payment Procedures. All payments made by Purchaser pursuant to Sections 3.4.1
and 3.4.2 of this Agreement shall be made by wire transfer to the account
identified in Exhibit 3.5.

 
 

3.6
Reports. Simultaneously with any wire transfer pursuant to Section 3.5,
Purchaser will include a report detailing the payment amount and will provide
such supporting documentation as may reasonably be requested by Seller (subject
to appropriate and customary confidentiality obligations as may be required in
order to disclose such documentation to Seller).

 
4.  Transfer of Patents and Additional Rights
 
4.1
Assignment of Patents. Seller hereby sells, assigns, transfers and conveys to
Purchaser all right, title and interest in and to the Assigned Patent Rights and
at Closing will provide Purchaser with the Executed Assignment for the Assigned
Patent Rights.

 
 

4.2
Additional Patents. Seller hereby represents and warrants to Purchaser that, to
its knowledge, the Patents are all of the patents (including reissues,
reexaminations, extensions, continuations, continuations in part, continuing
prosecution applications, provisionals and divisionals) owned by Seller as of
the Effective Date, that claim priority to any other Patent and all foreign
counterparts of the foregoing owned by Seller as of the Effective Date. For the
avoidance of doubt, Seller does not own US patent number 7,065,566 and such
patent shall not be deemed to be a “Patent” for any purpose under this
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
4.3           Non-Assumption of Liabilities. It is expressly understood and
agreed that Purchaser shall not be liable for and hereby disclaims any
assumption of any of the obligations, claims or liabilities of Seller and/or its
Affiliates and/or of any third party of any kind or nature whatsoever arising
from or in connection with any circumstances, causes of action, breach,
violation, default or failure to perform with respect to the Assigned Patent
Rights prior to the assignment and sale thereof to Purchaser.
 
 

4.4
No Retained Enforcement Rights. For the avoidance of doubt, as of the Closing
Date, Seller shall not have any right of enforcement, including, without
limitation, any rights to sue or to pursue damages, injunctive relief, or any
other rights and remedies of any kind for past, current and future infringement
of the Patents against any third party.

 
 

4.5
Privilege. To the extent assignable under applicable law and provided that such
assignment or purported assignment will not compromise Seller’s other
attorney-client privilege and attorney work privileges or act as a general
waiver of such privileges, Seller hereby assigns to Purchaser the right to
assert any and all attorney-client privilege and attorney work privilege with
respect to the Assigned Patent Rights but only with respect to matters involving
third parties. Purchaser shall not claim or assert that Seller has waived the
attorney-client privilege in or related to any claim, matter in dispute, or
action between Seller and Purchaser under this Agreement or otherwise. Seller
will not, without the consent of Purchaser, knowingly waive its attorney client
or work product privilege with respect to matters related to the prosecution of
the Patents. Purchaser shall, and shall have the right to, on behalf of Seller,
assert the attorney-client or work-product privilege with respect to any matters
related to the prosecution of the Patents to the extent of such privilege, and
Purchaser shall not waive or purport to waive such privileges on behalf of
Seller.

 
 

 
5.  Closing; Closing Conditions; Additional Obligations

 
5.1
 The closing of the purchase and sale of the Assigned Patent Rights (the
“Closing”) shall take place on or before August 29, 2014 (the “Closing Date”)
via the exchange of documents and signatures immediately following the execution
of this Agreement.

 
5.1.1           Transactions at Closing. At the Closing, the following
transactions shall occur, which transactions shall be deemed to take place
simultaneously and no transaction shall be deemed to have been completed or any
document delivered until all such transactions have been completed and all
required documents delivered:
 
 
 (a)
 The Seller shall execute and deliver to Purchaser the Executed Assignment and a
copy of any and all corporate approvals required by it in order to execute,
deliver and perform this Agreement and the transactions contemplated hereunder.

 
 

 
 (b)
 Purchaser shall deliver to the Seller copies of resolutions of its Board of
Directors approving, inter alia, the transactions contemplated hereunder and the
issuance of the Shares.

 
 

 
 (c)
 Seller and Purchaser shall have entered into the Common Interest Agreement, in
the form attached hereto as Exhibit 5.1.1(c).

 
 

 
 (d)
 Purchaser and IP Navigation Group LLC shall have entered into a Consulting
Agreement, in the form attached hereto as Exhibit 5.1.1(d).

 
 

 
 (e)
 Purchaser shall deliver to Seller the First Cash Payment and an executed
promissory note in connection with the Second Cash Payment, in the form attached
hereto as Exhibit 5.1.1(e).

 
 

 
 (f)
 Marathon shall deliver to its transfer agent an instruction letter in the form
attached hereto as Exhibit 5.1.1(f) for the issuance of the Shares.

 
 

5.2
 The obligations of each Party to consummate the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing of the
following conditions, any of which may be waived in writing by the Party
entitled to the benefit thereof, in whole or in part, to the extent permitted by
the applicable law.

 
 
 

--------------------------------------------------------------------------------

 
 
 5.2.1                                    The obligation of Purchaser to
consummate the Closing is subject to the following conditions:
 
 
 (a)
 Seller has delivered a copy of the relevant Documents listed in Section 3.1 to
Purchaser and the respective declaration in respect therewith;

 
 

 
 (b)
 Seller shall have performed all of its obligations hereunder required to be
performed by it at or prior to the Closing, including delivery of the executed
agreements listed in Sections 5.1.1(a) and 5.1.1(c);

 
 

 
 (c)
 the representations and warranties of Seller contained in this Agreement shall
be true at and as of the Closing, as if the Closing was substituted for the date
in such representations and warranties;

 
 

 
 (d)
 the completion to the satisfaction of Purchaser of its financial, commercial,
intellectual property and legal due diligence examination of the Assigned Patent
Rights. In this regard Purchaser may terminate this Agreement and not consummate
the Closing, at its sole discretion, based on the results of the Purchaser's due
diligence examination of the Assigned Patent Rights or on any other matter;

 
 

 
 (e)
 all corporate and other proceedings in connection with the transactions
contemplated by this Agreement shall have been performed by Seller, all
documents and instruments incident to such transactions and reasonably requested
by Purchaser shall be reasonably satisfactory in substance and form to Purchaser
and its counsel, shall have been executed and Purchaser and its counsel shall
have received counterpart originals or certified or other copies of such
documents and instruments as Purchaser or its counsel may reasonably request;

 
 

 
 (f)
 Purchaser shall have received evidence, in form and substance reasonably
satisfactory to it, that any and all approvals of governmental bodies and other
third parties described in this Agreement or otherwise not described but
required to have been obtained by Seller to consummate the transactions
contemplated herein have been obtained;

 
 

 
 (g)
 Purchaser shall have obtained all necessary shareholder and regulatory approval
in accordance with the Nevada Revised Statutes, the rules of the NASDAQ Stock
Market LLC and federal securities laws for the issuance of the Shares hereunder;
and

 
 

 
 (h)
 no temporary restraining order, preliminary or permanent injunction or other
order (whether temporary, preliminary or permanent) issued by any court of
competent jurisdiction, or other legal restraint or prohibition shall be in
effect which prevents the consummation of the transactions contemplated herein,
nor shall any proceeding brought by any governmental body seeking any of the
foregoing be pending, and there shall not be any action taken, or any law,
regulation or order enacted, entered, enforced or deemed applicable to the
transactions contemplated herein illegal.

 
 5.2.2                                       The obligation of Seller to
consummate the Closing is subject to the following conditions:
 
 
 (a)
 Purchaser shall have performed all of its obligations hereunder required to be
performed by it at or prior to the Closing, including delivery of the items
described in Sections 5.1.1(a), 5.1.1(b), 5.1.1(c), 5.1.1(d), 5.1.1(e) and
5.1.1(f);

 
 

 
 (b)
 the representations and warranties of Purchaser and Marathon (as applicable)
contained in this Agreement shall be true at and as of the Closing, as if the
Closing was substituted for the date in such representations and warranties;

 
 
 

--------------------------------------------------------------------------------

 
 
 
 (c)
 the completion to the satisfaction of Seller of its financial, commercial,
intellectual property and legal due diligence examination of the Purchaser. In
this regard Seller may terminate this Agreement and not consummate the Closing,
at its sole discretion, based on the results of the Seller’s due diligence
examination of the Purchaser;

 
 

 
 (d)
 all corporate and other proceedings in connection with the transactions
contemplated by this Agreement shall have been performed by Purchaser, all
documents and instruments incident to such transactions and reasonably requested
by Seller shall be reasonably satisfactory in substance and form to Seller and
its counsel, shall have been executed and Seller and its counsel shall have
received counterpart originals or certified or other copies of such documents
and instruments as Seller or its counsel may reasonably request; and

 
 

 
 (e)
 no temporary restraining order, preliminary or permanent injunction or other
order (whether temporary, preliminary or permanent) issued by any court of
competent jurisdiction, or other legal restraint or prohibition shall be in
effect which prevents the consummation of the transactions contemplated herein,
nor shall any proceeding brought by any governmental body seeking any of the
foregoing be pending, and there shall not be any action taken, or any law,
regulation or order enacted, entered, enforced or deemed applicable to the
transactions contemplated herein illegal.

 
 

 
 (f)
 Seller shall have received evidence, in form and substance reasonably
satisfactory to it, that any and all approvals of governmental bodies and other
third parties described in this Agreement or otherwise not described but
required to have been obtained by Purchaser to consummate the transactions
contemplated herein have been obtained.

 
 

5.2
Further Cooperation. At the reasonable request of Purchaser, Seller shall (i)
provide such further assistance and cooperation as Purchaser may request from
time to time in order to perfect or otherwise document Purchaser's ownership of
the Assigned Patents Rights; (ii) and will execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting completely the consummation of the transactions
contemplated hereby, including execution, acknowledgment and recordation of
other such papers for fully perfecting and conveying unto Purchaser the benefit
of the transactions contemplated hereby.

 
5.3
Payment of Fees. All annuity and maintenance fees that are necessary in order to
keep the Patents in force until the Closing Date have been paid by Seller.
Purchaser shall have the sole responsibility for paying any maintenance fees,
annuities, and the like due or payable on the Patents after the Closing Date.

 
 

5.4
Reimbursement of Expenses. Following the Closing and thereafter, as applicable
and in an amount not to exceed an aggregate of Twenty-Five Thousand U.S. Dollars
($25,000), Purchaser shall reimburse Seller for all reasonable invoiced
attorneys’ fees incurred by Seller in connection with the consummation of the
transactions contemplated hereby. The foregoing shall not apply to acts or
omissions of Seller, or obligations, claims or liabilities of Seller arising
from or in connection with any circumstances, causes of action, breach,
violation, default or failure to perform with respect to the Patents or the
Assigned Patent Rights prior to the assignment and sale thereof to Purchaser.

 
6.  Representations And Warranties Of Seller
 
Seller hereby represents and warrants to Purchaser as follows that, as of the
Effective Date:
 
6.1
Authority. Seller has the full power and authority, and has obtained all third
party consents, approvals or other authorizations required, to enter into this
Agreement and to carry out its obligations hereunder, including, without
limitation, the assignment of the Assigned Patent Rights to Purchaser. The
execution and delivery of this Agreement and the related transaction documents
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate actions on the part of Seller.
This Agreement and the other transaction documents have been duly executed and
delivered by Seller, and constitute legal, valid and binding obligations of
Seller, enforceable in accordance with their terms.

 
 
 

--------------------------------------------------------------------------------

 
 
6.2
Non-Contravention. Seller’s execution, delivery, and performance of its
obligations under this Agreement will not conflict with or violate the corporate
documents of Seller or any laws to which Seller is subject, or any agreement or
other obligation of Seller or binding upon Seller’s assets or result in the
creation or imposition of any mortgage, lien, charge, pledge, security interest,
other encumbrance or third party right upon any of the Assigned Patent Rights.

 
6.3
Title and Contest. Seller owns all right, title, and interest to the Assigned
Patent Rights, including all right, title, and interest to sue for infringement
of the Patents. To the Seller’s knowledge, the identity of all inventors of the
inventions underlying the Patents has been fully disclosed to the U.S. Patent
Office as required by U.S. law.The Assigned Patent Rights are free and clear of
all liens, claims, mortgages and security interests. Except as set forth on
Exhibit 6.3(a), there are no actions, suits, investigations, claims or
proceedings threatened, pending or in progress relating in any way to the
Assigned Patent Rights. Except as set forth on Exhibit 6.3(b), Seller is not
obligated or under any liability whatsoever to make any payments by way of
royalties, fees or otherwise to any owner or licensee of, or other claimant with
respect to the use of any of the Assigned Patent Rights or subject matter
disclosed and claimed in the Patents or in connection with the licensing or sale
of any of the Assigned Patent Rights to third parties (the “Third Party
Payments”). For the avoidance of doubt, in the event that Seller owes any Third
Party Payments, such payments shall be borne out of Seller's share of the Net
Revenues.

 
 

6.4
No Preexisting Licenses. Except as otherwise listed on Exhibit 6.4 (the
“Pre-Existing Licenses”), no exclusive or to the Seller's knowledge
non-exclusive licenses under the Patents or interest or rights in any of the
Assigned Patent Rights have ever been granted.

 
 

6.5
Enforcement. Except as set forth on Exhibit 6.5, Seller has not (a) put a third
party on notice of actual or potential infringement of any of the Patents; (b)
invited any third party to enter into a license under any of the Patents; or (c)
initiated any enforcement action with respect to any of the Patents.

 
 

6.6
Patent Office Proceedings. Except as set forth on Exhibit 6.6, to Seller’s best
knowledge, none of the Patents has been or is currently involved in any
reexamination, reissue, interference proceeding, or any similar proceeding, or
that any such proceedings are pending or threatened.

 
 

6.7
Prosecution Obligations; Fees. Except as set forth on Exhibit 6.7, (a) no
actions must be taken by Seller before any governmental entity (including the
United States Patent and Trademark Office or equivalent authority anywhere in
the world) within ninety (90) days of the Closing Date with respect to any of
the Assigned Patent Rights and (b) all maintenance fees, annuities, and the like
due or payable on the Patents until the lapse of ninety (90) days following the
Closing Date have been timely paid. For the avoidance of doubt, such timely
payment includes payment of registration, maintenance, and renewal fees for
which the fee payment window has opened even if the surcharge date is in the
future.

 
 

6.8
Validity and Enforceability. Except as set forth on Exhibit 6.8, to Seller's
knowledge, the Patents have never been found invalid or unenforceable for any
reason in any administrative, arbitration, judicial or other proceeding, and
there are no proceedings or actions before any governmental entity (including
the United States Patent and Trademark Office or equivalent authority anywhere
in the world) in which claims are or were raised relating to the validity,
enforceability, scope, ownership or infringement of any of the Patents.

 
 

6.9
Compliance with Applicable Law. The Patents are currently in compliance with all
legal requirements (including payment of filing, examination and maintenance
fees and the filing of any necessary oaths, proofs of use or other documents)
for maintaining, registering, filing, certifying or otherwise perfecting or
recording such Patents.

 
 
 

--------------------------------------------------------------------------------

 
 
6.10                      Representations and Warranties Relating to the Shares.


6.10.1           The Seller is acquiring the Shares for investment purposes
only, for its own account, and not for the benefit of others, nor with any view
to, or in connection with any distribution or public offering thereof within the
meaning of the U.S. Securities Act of 1933 (the “Securities Act”).
 
6.10.2           The Seller understands that the Shares have not been registered
under the Securities Act or any state securities law by reason of its issuance
in a transaction which is exempt from the registration requirements of the
Securities Act and such laws and the Shares must be held indefinitely unless
subsequently registered under the Securities Act and such laws or a subsequent
disposition thereof is exempt from registration under the applicable provisions
of the Securities Act and such laws.  The Seller acknowledges that certificates
evidencing the Shares will contain a legend to the foregoing effect.
 
6.10.3           The Seller has sufficient knowledge and expertise in business
and financial matters so as to enable it to analyze and evaluate the merits and
risks of acquiring the Shares pursuant to the terms of this Agreement and is
able to bear the economic risk of such acquisition, including a complete loss of
its investment in the Shares.
 
6.10.4           The Seller acknowledges that it has made detailed inquiries
concerning the Purchaser and its business, and that the officers of the
Purchaser have made available to the Seller any and all written information
which it has requested and have answered to the Seller’s satisfaction all
inquiries made by the Seller.
 
6.10.5           The transactions provided for in this Agreement with respect to
the Shares are not part of any pre-existing plan or arrangement for, and there
is no agreement or other understanding with respect to, the distribution by the
Seller of any of the Shares.
 
6.11
Disclaimer. Other than the express representations set forth above in this
Section 6, Seller makes no express or implied warranty of any kind with respect
to the Assigned Patent Rights and Seller disclaims all implied warranties of
merchantability, fitness for a particular purpose, or non-infringement.

 
7.Representations And Warranties Of Purchaser
 
Purchaser hereby represents and warrants to Seller as follows that, as of the
Effective Date:
 
7.1           Purchaser is a Delaware corporation.
 
7.2
Purchaser has the full power and authority, and has obtained all third party
consents, approvals or other authorizations required, to enter into this
Agreement and to carry out its obligations hereunder.

 
 

7.3
Purchaser’s execution, delivery, and performance of its obligations under this
Agreement will not conflict with or violate any laws to which Purchaser is
subject, or any agreement or other obligation directly or indirectly applicable
to Purchaser or binding upon Purchaser’s assets.

 
 

7.4
Acknowledgement of Pre-Existing Licenses. By signing this Agreement, Purchaser,
on behalf of itself, its Affiliates, and its and their successors and assigns of
this Agreement or the Assigned Patent Rights, hereby acknowledges and consents
in writing that all Pre-Existing Licenses and the terms and conditions thereof,
shall remain in full force and effect, shall be binding on Purchaser and any
successor, purchaser or assignee of Purchaser or the Assigned Patent Rights, and
shall not be terminable by Purchaser. By signing this Agreement, Purchaser
hereby consents in writing to be bound by each of the Pre-Existing Licenses and
to similarly bind any further successor, purchaser or assignee of Purchaser
and/or the Assigned Patent Rights.

 
 

7.5
Issue of the Shares. The issue of the Shares has been duly authorized by
Marathon. The Shares, when issued and allotted in accordance with this
Agreement: (a) will be duly authorized, validly issued, fully paid,
non-assessable, and free of any preemptive rights, (b) will have the rights,
preferences, privileges, and restrictions set forth in Marathon’s Certificate of
Incorporation and By-laws, and (c) will be issued free and clear of any liens of
any kind.

 
 
 

--------------------------------------------------------------------------------

 
 
7.6
Filing. Marathon is currently in material compliance with all applicable laws,
including securities laws. Marathon has timely filed all forms and reports
required to be filed with the Securities Exchange Commission (the “SEC”)
including, without limitation, all exhibits required to be filed therewith, and
has made available to the Seller true, complete and correct copies of all of the
same so filed (including any forms, reports and documents incorporated by
reference therein or filed after the date hereof, the “Marathon SEC Reports”).
For purposes hereof, such Marathon SEC Reports shall be deemed delivered to
Seller via the SEC’s EDGAR database. At the time they were filed, the Marathon
SEC Reports: (i) complied (or will comply when filed, as the case may be) in all
material respects with the applicable requirements of the Securities Act and/or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations promulgated thereunder; (ii) complied (or will comply when
filed as the case may be) with the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder, in each case applicable to such Marathon SEC
Reports at the time they were filed; and (iii) did not (or, if later filed,
amended or superseded, will not as of the date of such later filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading.

 
 

7.7
Availability of Reports. Marathon has timely filed (or has been deemed to have
timely filed pursuant to Rule 12b-25 under the Exchange Act) and made publicly
available on the SEC’s EDGAR system, and the Seller may rely upon, all
certifications and statements required by (i) Rule 13a-14 or Rule 15d-14 under
the Exchange Act and (ii) Section 906 of the Sarbanes Oxley Act of 2002 with
respect to any documents filed with the SEC. Since the most recent filing of
such certifications and statements, there have been no significant changes in
Buyer’s internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act), or in other factors that could
significantly affect its disclosure controls and procedures.

 
 

 
8.  Miscellaneous

 
8.1
Indemnification. Purchaser shall indemnify and hold Seller and its Affiliates
and each of their respective employees, agents, officers, directors and managers
(collectively, the “Seller Indemnified Parties”) harmless with respect to any
loss, expense, cost, damage and settlement (collectively, “Seller Indemnified
Expenses”) caused to a Seller Indemnified Party as a result of Purchaser’s
actions or omissions with respect to the Assigned Patent Rights following the
Closing Date. In particular, in the event that Purchaser’s enforcement or other
activities with the Assigned Patent Rights result in litigation or other dispute
resolution processes with one or more third-party entities, with a Seller
Indemnified Party being required to be involved (e.g., being added as a party to
the process, even if such joinder is improper, or being subject to third party
discovery requests), Purchaser shall, at Seller’s request, indemnify Seller all
of the Seller Indemnified Expenses arising from that involvement, all except to
the extent that the Seller Indemnified Expenses are due to acts or omissions of
any of the Seller Indemnified Parties and/or obligations, claims or liabilities
of any of the Seller Indemnified Parties of any kind or nature whatsoever
arising from or in connection with any circumstances, causes of action, breach,
violation, default or failure to perform with respect to the Patents prior to
the assignment and sale thereof to Purchaser. Seller shall indemnify and hold
Purchaser and its Affiliates and each of their respective employees, agents,
officers, directors and managers (collectively, the “Purchaser Indemnified
Parties”) harmless with respect to any undisclosed loss, expense, cost, damage
and settlement (collectively, “Purchaser Indemnified Expenses”) caused to a
Purchaser Indemnified Party as a result of Seller’s actions or omissions with
respect to the Assigned Patent Rights prior to the Closing Date.

 
 

8.2
Compliance With Laws. Notwithstanding anything contained in this Agreement to
the contrary, the obligations of the Parties will be subject to all laws,
present and future, of any government having jurisdiction over the Parties and
this transaction, and to orders, regulations, directions or requests of any such
government.

 
 
 

--------------------------------------------------------------------------------

 
 
8.3
Assignment. This Agreement may be freely assigned (directly or indirectly) by
either Party hereto provided that any transferee of such assigning Party agrees
in writing to be bound by all of the assigning Party’s obligations hereunder.
Subject to the foregoing in this Section 8.3, this Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and assigns. Any attempted assignment in violation of this Section
8.3 shall be void.

 
 

8.4
Confidentiality of Terms. The Parties hereto will keep the terms of this
Agreement and will not now or hereafter divulge any of this information to any
third party except as follows: (a) with the prior written consent of the other
Party; (b) subject to obligations of confidentiality and/or privilege at least
as stringent as those contained herein, to a Party’s legal and financial counsel
and other professional advisors, in their capacity of advising a Party in such
matters; (c) subject to obligations of confidentiality and/or privilege at least
as stringent as those contained herein, to a counterparty engaged in due
diligence in connection with a proposed merger, acquisition, reorganization, or
financing of all or substantially of a Party’s assets or equity or in connection
with a proposed sale or exclusive license of the Assigned Patent Rights, as
applicable; (d) by Purchaser, in order to perfect Purchaser’s interest in the
Assigned Patent Rights with any governmental patent office (including, without
limitation, recording the Executed Assignment in any governmental patent
office); (e) to enforce Purchaser’s right, title and interest in and to the
Assigned Patent Rights; (f) for the purposes of disclosure in connection with
the Securities and Exchange Act of 1934, as amended, the Securities Act of 1933,
as amended, and any other reports filed with the Securities and Exchange
Commission, or any other filings, reports or disclosures that may be required
under applicable laws or regulations; (g) to any governmental body having
jurisdiction and specifically requiring such disclosure; or (h) as required
during the course of litigation and subject to a protective order with a
confidentiality designation of “Outside Attorneys’ Eyes Only” or higher;
provided that, in (g) and (h) above, (i) the disclosing party will use all
legitimate and legal means available to minimize the disclosure to third
parties, including, without limitation, seeking a confidential treatment request
or protective order whenever appropriate or available; and (ii) the disclosing
Party will provide the other Party with at least ten (10) days’ prior written
notice of such disclosure. Notwithstanding anything to the contrary in this
Section 8.3, following the Closing, each Party and IP Navigation Group, LLC is
entitled to issue the press release substantially in the form attached hereto as
Exhibit 8.4.

 
 

8.5
Governing Law; Forum. This Agreement, its performance and interpretation shall
be governed by the substantive law of the State of Delaware, USA, exclusive of
its choice of law rules. The competent courts and tribunals situated in
Wilmington, State of Delaware, USA shall have sole and exclusive jurisdiction in
any dispute or controversy arising out of or relating to this Agreement.

 
 

8.6
Notices. All notices given hereunder will be given in writing, will refer to
this Agreement and will be: (i) personally delivered, (ii) delivered prepaid by
an internationally recognized express courier service, or (iii) sent postage
prepaid registered or certified U.S. mail (return receipt requested) to the
address set forth below:

 
 

If to Seller
If to Purchaser
Clouding IP, LLC
Tel:
Fax:
Email:
Attn:
Clouding Corp.
Tel:
Fax:
Attn:
 

 
Notices are deemed given on (a) the date of receipt if delivered personally or
by express courier (or if delivery refused, the date of refusal), or (b) the
fifth (5th) calendar day after the date of posting if sent by US mail. Notice
given in any other manner will be deemed to have been given only if and when
received at the address of the Person to be notified.  Either Party may from
time to time change its address for notices under this Agreement by giving the
other Party written notice of such change in accordance with this Section.
 
8.7
Relationship of Parties. The Parties are independent contractors and not
partners, joint venturers, or agents of the other. Neither Party assumes any
liability of or has any authority to bind, or control the activities of, the
other.

 
 
 

--------------------------------------------------------------------------------

 
 
8.8
Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then the remainder of this Agreement will have full force and
effect, and the invalid provision will be modified, or partially enforced, to
the maximum extent permitted to effectuate its original objective.

 
 

8.9
Waiver. Failure by either Party to enforce any term of this Agreement will not
be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the Parties.

 
 

8.10
Miscellaneous. This Agreement, including its exhibits, constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
merges and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions. Neither of the Parties will be bound by any
conditions, definitions, warranties, obligations (including obligations to
prosecute any of the Patents), understandings, or representations with respect
to the subject matter hereof other than as expressly provided herein. The
section headings contained in this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement. No
oral explanation or oral information by either Party hereto will alter the
meaning or interpretation of this Agreement. No amendments or modifications will
be effective unless in writing and signed by authorized representatives of both
Parties. The Exhibits referenced herein and attached hereto are incorporated
into this Agreement as though fully set forth herein.

 
 

8.11
Counterparts; Electronic Signature. This Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which
together constitute one and the same instrument. Each Party will execute and
deliver to the other Party a copy of this Agreement bearing its original
signature. Prior to such execution and delivery, in order to expedite the
process of entering into this Agreement, the Parties acknowledge that
Transmitted Copies of this Agreement will be deemed original documents.
“Transmitted Copies” means copies that are reproduced or transmitted via email
of a .pdf file, photocopy, facsimile or other process of complete and accurate
reproduction and transmission.

 
 

8.12
Limitation of Liability. NEITHER PARTY’S TOTAL LIABILITY UNDER THIS AGREEMENT
WILL EXCEED AMOUNT OF THE CASH CONSIDERATION PAID BY PURCHASER TO SELLER UNDER
THIS AGREEMENT PROVIDED, THAT THE FOREGOING CAP ON LIABILITY SHALL NOT APPLY TO
(i) PURCHASER’s OBLIGATIONS UNDER SECTION 8.1 ("INDEMNIFICATION"), OR (ii) TO
ANY PAYMENT OF NET REVENUES WHICH IS OR MAY BECOME (BUT ONLY AT SUCH TIME AS IT
BECOMES) DUE AND OWING TO SELLER IN ACCORDANCE WITH THIS AGREEMENT, FOR WHICH
THE LIABILITY CAP SHALL BE THE MAXIMUM AMOUNT THAT IS OR MAY BECOME (BUT ONLY AT
SUCH TIME AS IT BECOMES) DUE AND OWING TO SELLER IN ACCORDANCE WITH THIS
AGREEMENT.

 
 

8.13
Limitation on Consequential Damages. NEITHER PARTY WILL HAVE ANY OBLIGATION OR
LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR
IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY), FOR COVER OR
FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF REVENUE,
PROFIT, SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT,
EVEN IF A PARTY OR ITS EMPLOYEES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 
 
 

--------------------------------------------------------------------------------

 
 
 In witness whereof, the Parties have caused this Patent Purchase Agreement to
be executed as of the Effective Date by their respective duly authorized
representatives.


CLOUDING IP, LLC
 CLOUDING CORP.
By: /s/ William R. Carter, Jr.
By: /s/ Doug Croxall
Name: William R. Carter, Jr.
Name:  Doug Croxall
Title: Manager
Title:  CEO



MARATHON PATENT GROUP, INC.
 
By: /s/ Doug Croxall
 
Name: Doug Croxall
 
Title: CEO
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.4


Patent Assignment Agreement
 
This Assignment Agreement (the “Agreement”) is made and entered into this
29th  day of August, 2014 (the “Effective Date”), by and between Clouding IP,
LLC (f/k/a Stec IP, LLC), a Delaware limited liability company, of ____ (the
“Assignor”);  and Clouding Corp., a Delaware corporation, of ______ (the
“Assignee”)(together, the “Parties”).
 
RECITALS
 
A.              Assignor is the owner of (select as appropriate):
 
 [  ]  the United States Patents set forth on Appendix A hereto (the “US
Patents”);
 
 [  ] the non-United States patents set forth on Appendix B hereto (the “Foreign
Patents”);
 
 [  ] the United States patent applications set forth on Appendix C hereto (the
“US Patent Applications”);
 
 
 [  ] the United States provisional patent applications set forth on Appendix D
hereto (the “US Provisional Patent Applications”); and/or

 
 

 
 [  ] the foreign patent applications set forth on Appendix E hereto (the
“Foreign Patent Applications”);

 
which collectively shall be referred to herein as the “Patents”.
 
B.              Assignor and Assignee have agreed by way of a purchase agreement
(the “Purchase Agreement”) dated August 29, 2014, by and between Assignor and
Assignee, the terms of which are incorporated herein by reference, that Assignor
shall sell, transfer, and assign and set over unto Assignee and Assignee shall
accept, all rights, title and interest in and to the Patents as specified in
this Agreement.  In the event of any conflict between the terms of this Patent
Assignment Agreement and the referenced Purchase Agreement, the terms of the
Purchase Agreement shall prevail.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements in this Assignment, Assignor and Assignee agree as follows:
 
1.             Assignor does hereby sell, transfer, convey, assign and deliver
to Assignee all of Assignor's right, privilege, title and interest in, to and
under the Patents and in the case of patent applications in and to any patents
that may issue therefrom, including, in all instances, any counterparts of any
of the foregoing in any jurisdiction throughout the world, and any and all
divisions, continuations, reissues or reexaminations of any of the foregoing,
and, further, all applications for industrial property protection, including
without limitation, all applications for patents, utility models, copyright, and
designs which may hereafter be filed for any inventions described in said
Patents in any country or countries, together with the right to file such
applications and the right to claim for the same the priority rights derived
from the inventions and the Patents under the laws of the United States, the
International Convention for the Protection of Industrial Property, or any other
international agreement or the domestic laws of the country in which any such
application is filed, as may be applicable, in each instance the same to be held
by Assignee for Assignee's own use and enjoyment, and for the use and enjoyment
of Assignee's successors, assigns and other legal representatives, as fully and
entirely as the same would have been held and enjoyed by Assignor if this
Assignment and sale had not been made; together with all claims for damages,
royalties, income or other remuneration (hereinafter “Damages”) by reason of
past, present and future infringements of the Patents or other rights being
assigned hereunder, along with the right to sue for and collect such Damages for
the use and benefit of Assignee and its successors, assigns and other legal
representatives.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Insofar as this assignment concerns European patents and patent
applications, Assignor does hereby declare that it is the owner of said Patents
and that Assignor has assigned same, along with all rights and duties
appurtenant thereto, to Assignee and agree that the assignment will be recorded
in the register with the European Patent Office; and Assignee hereby declares
that Assignee has agreed to the assignment of the aforementioned Patents to it
and that Assignee will simultaneously apply for recording of the assignment in
the register with the European Patent Office.


3.             Assignor hereby authorizes and requests the Commissioner for
Patents of the United States, and any officer of any country or countries
foreign to the United States, whose duty it is to issue patents or other
evidence or forms of intellectual property protection or applications as
aforesaid, to issue the same to Assignee and its successors, assigns and other
legal representatives in accordance with the terms of this instrument.


4.             Assignor agrees that, whenever reasonably requested by Assignee,
Assignor will execute all papers, take all rightful oaths, and do all acts which
may be reasonably necessary for securing and maintaining the Patents in any
country and for vesting title thereto in Assignee, its successors, assigns and
legal representatives or nominees.


5.            Assignor authorizes and empowers Assignee, its successors, assigns
and legal representatives or nominees, to invoke and claim for any application
for patent or other form of protection for the inventions, the benefit of the
right of priority provided by the International Convention for the Protection of
Industrial Property, as amended, or by any convention which may henceforth be
substituted for it, or any other international agreement or the domestic laws of
the country in which any such application is filed, as may be applicable, and to
invoke and claim such right of priority without further written or oral
authorization from Assignor.
 
6.             Assignor hereby acknowledges and agrees that all of the rights,
title and interest in and to the Patents sold, transferred, assigned and set
over to Assignee hereunder include all income, royalties, damages and payments
now or hereafter due or payable with respect thereto, and all causes of action
(whether in law or equity) and the right to sue, counterclaim, and recover for
the past, present and future infringement of the rights assigned or to be
assigned hereunder. 
 
7.             Assignor hereby consents that a copy of this Agreement shall be
deemed a full legal and formal equivalent of any assignment, consent to file or
like document that may be required in any country for any purpose and more
particularly in proof of the right of Assignee or nominee to claim the aforesaid
benefit of the right of priority provided by the International Convention for
the Protection of Industrial Property, as amended, or by any convention which
may henceforth be substituted for it.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Assignment on the Effective
Date written at _________________________________.
 
Assignor: ________________________
 
By: ____________________________________
 
Name: __________________________________
 
Title: ___________________________________
 
Assignee: ________________________
 
By: ____________________________________
 
Name: __________________________________
 
Title: ___________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
TO ASSIGNMENT AGREEMENT
 
 
Title
 
Patent Number
 
Issue Date
                                       

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B


 
TO ASSIGNMENT AGREEMENT
 
Title
 
Patent Number
 
Issue Date
                                       



 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX C
 
TO ASSIGNMENT AGREEMENT
 
Title
 
Application Number
 
Filing Date
                                       

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX D


 
TO ASSIGNMENT AGREEMENT
 
Title
 
Application Number
 
Filing Date
 
Inventor(s)
                                                       

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX E


 
TO ASSIGNMENT AGREEMENT
 
Title
 
Application Number
 
Filing Date
                                       

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.5


The Patents


US Patent No.: 5,495,607
US Patent No.: 5,678,042
US Patent No.: 5,944,782
US Patent No.: 6,574,657
US Patent No.: 6,738,799
US Patent No.: 7,596,784
US Patent No.: 2009/0210356
US Patent No.: 6,963,908
US Patent No.: 7,237,023
US Patent No.: 6,925,481
US Patent No.: 5,832,522
US Patent No.: 5,825,891
US Patent No.: 6,021,408
US Patent No.: 5,819,296
US Patent No.: 5,944,839
US Patent No.: 6,029,246
US Patent No.: 5,978,805
US Patent No.: 6,269,382
US Patent No.: 6,654,746
US Patent No.: 7,065,637
US Patent No.: 6,631,449
US Patent No.: 6,662,310
US Patent No.: 7,231,659
US Patent No.: 7,292,585
US Patent No.: 7,032,089
US Patent No.: 7,917,902
US Patent No.: 7,600,014
US Patent No.: 5,537,585
US Patent No.: 6,918,014
US Patent No.: 7,032,011
US Patent No.: 7,254,621
US Patent No.: 7,272,708
US Patent No.: 7,571,290
US Patent No.: 7,634,563
US Patent No.: 7,836,292
US Patent No.: 8,032,626
US Patent No.: 6,630,946
US Patent No.: 5,873,103
US Patent No.: 7,082,521
US Patent No.: 7,653,059
US Patent No.: 7,467,194
US Patent No.: 7,764,681
US Patent No.: 7,036,006
US Patent No.: 7,278,142
US Patent No.: 7,457,944
US Patent No.: 7,496,920
US Patent No.: 7,702,892
US Application No.: 12/277,038
U.S. Patent App. No. 08/586,231
U.S. Patent App. No. 10/326,682
U.S. Patent App. No. 10/609,971
U.S. Patent App. No. 12/391,509
 
 
 

--------------------------------------------------------------------------------

 
 
U.S. Patent App. No. 12/946,448
U.S. Patent App. No. 60/017,750
U.S. Patent App. No. 60/192,860
U.S. Patent App. No. 60/228,105
U.S. Patent App. No. 60/232,052
U.S. Patent App. No. 60/238,774
U.S. Patent App. No. 60/249,134
U.S. Patent App. No. 60/309,203
U.S. Patent App. No. 08/950,384


S07-5012 CN pending
S07-5012 EP pending
S07-5012 JP pending
99703190000 CA
99703190000 EP
99703190000 FR
99703190000 DE
99703190000 GB
199703310000 CA
199703310000 FR
199703310000 DE
199703310000 GB
WO PCT/US1994/012972
WO PCT/US1997/000667
WO PCT/US1998/002061
WO PCT/US1998/004656
WO PCT/US2000/011850
WO PCT/US2000/012048
WO PCT/US2002/009103
WO PCT/US2002/024340
AU 1997017487
EP 0729618
JP 1995-514506
AU 1995010936
AU 2002254364
AU 693868
CA 2183973
DE 69513956.8
EP 0746819
FR 0746819
GB 0746819
IT 0746819
JP 3786955
WO PCT/US1995/001660
EP1004069
 
 
 

--------------------------------------------------------------------------------

 

Exhibit 3.1


Document Request Form


August 29, 2014


Clouding Corp.
___________
___________


Attn: _________


Re: Documents related to the Patents as Listed on Exhibit 2.5 to the Patent
Purchase Agreement between Clouding Corp. and Clouding IP, LLC.


Dear Mr. Croxall


 Reference is made to the proposed purchase agreement (“Agreement”) between
Clouding Corp. (“Purchaser”) and Clouding IP, LLC (“Seller”). Defined terms used
in this letter are as defined in the Agreement. Purchaser has requested,
pursuant to Section 3.1 of the Agreement that Seller deliver the Documents
and/or confirm to Purchaser that there are no other Documents in the custody or
control of Seller, its agents, counsel or related parties.
 
 “Documents” is defined in Section 3.1 of the Agreement as “the originals of the
patent prosecution files and all other documents, communications and files
(electronic or otherwise) relating to the Assigned Patent Rights in possession
or control of Seller and its agents, counsel and related parties that pertain to
the ownership, prosecution, maintenance and enforcement of the Patents.” For
purposes of clarification only, and without derogating from the definition set
forth in Section 3.1, below is a non-exclusive list of documents that fall
within this description.  Pursuant to Section 3.1, Purchaser requests that
Seller conduct a thorough and diligent search for all Documents in its custody
or control, and that of its agents, counsel or related parties, including, but
not limited to, such Documents which are listed below.
 
 1.  File histories including
 a.  Prosecution file history for the Patents listed in Exhibit 2.5 of the
Agreement (“Patents”), including:
 
 i.  File histories of any Patent including current owner of record,
jurisdiction where the application/registration is located; and any application
number

 
 ii.  File histories of any parent, child or other related patents/applications
(i.e. those that claim priority to any Patent or that any Patent either claims
priority to and/or incorporates by reference) – regardless of whether they are
listed in Exhibit A of the Agreement and regardless of whether the related
patents are abandoned or alive

 
 iii.  All communications with, by and to prosecution counsel or agent with
respect to the Patents

 
 iv.  File-stamped copies of all assignment records for all Patents (including
copies of all supporting documentation)

 
 b.  Any prior art references that have been retained in the files or are
otherwise known, including whether there are facts, information, or
circumstances that would constitute prior art, that would render any of the
Patents invalid or unenforceable, or would have a material adverse effect on any
pending application for any Patent.

 
 c.  Pre-filing documents such as:

 
 i.  Invention disclosure records

 
 ii.  Inventor notebooks

 
 iii.  Memos, notes, letters, emails etc. requesting that a patent application
be prepared

 
 iv.  Memos, notes, letters, emails etc. discussing the decision of whether to
file a patent application

 
 
 

--------------------------------------------------------------------------------

 
 
 v.  Memos, notes, letters, emails etc. discussing or describing any products
that the proposed invention relates to
 
 vi.  Documents, including without limitation any memos, notes, letters, emails,
presentations, etc. related to or arising from any efforts to create products
based on the proposed inventions, relating to the design, development,
marketing, sale, offers for sale, public disclosure, or ownership of the
products, the proposed inventions and/or patents, including any agreements with
third parties (e.g. joint development (or similar) agreements or non-disclosure
agreements).

 
 d.  Post-issuance documents such as:

 
 i.  Ribbon copies of the Patents

 
 ii.  Certificates of correction and related documents )notes, memos etc related
to requests for correction)

 
 iii.  Re-examinations; reissues; post grant review/challenges

 
 e.  Memos regarding payment of maintenance fees and/or annuities (including
recommendations of whether or not to pay maintenance fees)

 
 2.  Any agreements granting any rights under the Patents (including without
limitation any licenses, releases, covenants not to sue or any other grant or
right) related to or arising from the Patents and applications (including the
related patents and applications described in 1.a.i.)

 
 3.  Any documents discussing enforcement, threatened enforcement, investigation
of infringement, licensing (including all offers to license), liens or charges,
valuation, granting any rights under any of the claims of the acquired patents
(including releases, covenants not to sue or any other grant or right) or other
monetization related to or arising from the Patents (regardless of whether they
are listed in Exhibit A as described in 1.a.ii. above) including:

 
 a.  Documents that relate in any way to an evaluation of the Patents including
without limitation documents that relate to strengths, weaknesses etc. of the
enforceability and/or validity of the patents, infringement and/or
non-infringement of any specific entity or by industries in general

 
 b.  Documents that relate to the enforceability of the Patents

 
 c.  Documents that related to the validity of the Patents

 
 d.  Documents that either are, or discuss a damages analysis regarding any of
the Patents

 
 4.  Any documents related to marking of patented articles including articles
made by Seller that were or should have been marked, and marking requirements
(including steps taken to enforce marking requirements) in any agreements
identified pursuant to request 2 above

 
 5.  Assignments of the Patents (regardless of whether they are listed in
Exhibit 2.5 as described in 1.a.ii. above)

 
 6.  Any documents relating to governmental incentives or other programs
relating to the technology underlying the Patents.

 
 7.  Names of law firms and/or individual lawyers involved in any of the Patents
so that the privileged nature of any produced documents can be determined

 
 8.  Documents related to each named inventor of the Patents including:

 
 a.  Employment agreements with each inventor

 
 b.  Patent Assignments signed by each inventor

 
 c.  Invention Assignments signed by each inventor

 
 d.  Employment/HR records of each inventor

 
 e.  Separation agreements signed by any inventor

 
 9.  A list of any actions that must be taken by the Purchaser within ninety
(90) days of the anticipated closing date with respect to the Patents, including
the payment of any registration, maintenance or renewal fees or the filing of
any documents, applications or certificates.

 
 10.  A list of any proceedings or actions before any governmental entity
(including the United States Patent and Trademark Office or equivalent authority
anywhere in the world) in which claims are being or were raised relating to the
validity, enforceability, scope, ownership or infringement of any of the Patents

 
 11.  Confirmation in writing that with respect to each Patent, it is currently
in compliance with the legal requirements (including payment of filing,
examination and maintenance fees and filing of any necessary oaths, proofs of
use or other documents) for maintaining, registering, filing, certifying or
otherwise perfecting or recording the same with or by such governmental entity,
and, if not, the steps required to bring such item into compliance with same

 
Seller is further requested to execute the applicable declaration (either
Attachment 1 or 2 hereto) and return the executed copy to Purchaser.
 
Regards,
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1


DECLARATION


Seller has conducted a thorough and diligent search for all Documents in its
custody or control and the custody and control of its agents, counsel and
related parties, and hereby delivers those documents to Purchaser. Seller
asserts that there are no Documents that remain in its custody or control, or in
the custody or control of its agents, counsel and/or related parties.
 
Clouding IP, LLC
A Delaware company
By:  _______________
Name:  _______________
Title:  _______________
Date:  _______________
Address:  _______________
_______________________
_______________________
 

 
Attachment 2


DECLARATION


Seller has conducted a thorough and diligent search for all Documents in its
custody or control as well as the custody or control of its agents, counsel or
related parties, and confirms no such Documents exist.
 
Clouding IP, LLC
A Delaware company
By:  _______________
Name:  _______________
Title:  _______________
Date:  _______________
Address:  _______________
_______________________
_______________________
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 3.5


Account Details
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 5.1.1(c)


Common Interest Agreement
 
 THIS COMMON INTEREST AGREEMENT (“Agreement”) is entered into as of August 29.
2014 by and between Clouding IP, LLC a Delaware limited liability company, of
_______ (“Company”), Clouding Corp., a Delaware corporation, of ______ (the
“Purchaser”) and IP Navigation Group, LLC (“IPNAV”), having its principal
offices at _____.
 
 
1.           Background.
 
1.1 Purchaser, Company and IPNAV are sometimes referred to herein as a “party”
or the “parties” and are presently negotiating the closing of an agreement under
which IPNAV will act as the worldwide intellectual property enforcement and
licensing agent of Purchaser in connection with certain patents and other
intellectual property rights acquired by Purchaser from the Company (the “Patent
Rights,” and matters related to the Patent Rights, the “Patent Matters”).
 
 
1.2 The parties have a common legal interest in upholding the validity and
enforceability of the IP Rights, for purposes of enforcement. The parties
anticipate they will enforce inherent rights of the IP Rights against third
parties through litigation. The parties have agreed to treat their
communications and those of their counsel relating to the Patent Matters as
protected by the common interest doctrine. Furtherance of the Patent Matters
requires the exchange of proprietary documents and information, the joint
development of legal strategies and the exchange of privileged information and
attorney work product developed by the parties and their respective counsel.
 
 
2. Common Interest.
 
 
2.1 The parties have a common, joint and mutual legal interest in the
monetization of valid and enforceable patents. In furtherance of that common
interest, the parties will cooperate with each other, to the extent permitted by
law, to share information protected by the attorney-client
 
privelege, the work product doctrine, or other applicable privilege or immunity
with respect to the Patent Matters. Any counsel or consultant retained by a
party or their counsel to assist in the Patent Matters shall be bound by, and
entitled to the benefits of, this Agreement.
 
2.2 In order to further their common interest, the parties and their counsel may
exchange privileged and work product information, orally and in writing,
including, without limitation, factual analyses, mental impressions, legal
memoranda, source materials, draft legal documents, evidence of use materials,
claims charts, prosecution history files and other information (hereinafter
“Common Interest Materials”). The sole purpose of the exchange of the Common
Interest Materials is to support the parties’ common interest with respect to
the enforcement for the Patent Matters. Any Common Interest Materials exchanged
shall continue to be protected under all applicable privileges and no such
exchange shall constitute a waiver of any applicable privilege or protection.
Nothing in this Agreement requires a party to share information with any other
party.
 
3. Nondisclosure.
 
3.1 The parties and their counsel shall use the Common Interest Materials solely
in connection with the Patent Matters and shall take appropriate steps to
protect the privileged and confidential nature of the Common Interest Material.
No party nor their respective counsel shall produce privileged documents or
information unless or until directed to do so by a final order of a court of
competent jurisdiction, or upon the prior written consent of the other parties.
No privilege or objection shall be waived by a party hereunder without the prior
written consent of the other parties.
 
3.2 Except as herein provided, in the event that any party or its counsel is
requested or required in the context of a litigation, governmental, judicial or
regulatory investigation or other similar proceedings (by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar

 
 
 

--------------------------------------------------------------------------------

 
 
 process) to disclose any Common Interest Materials, the party or its counsel
shall assert all applicable privileges, including, without limitation, the
common interest doctrine, and shall immediately inform the other party and the
other party’s counsel of the request or requirement to disclose.
 
4. Relationship; Additions; Termination.
 
4.1 This Agreement does not create any agency or similar relationship among the
parties. Through the term of the agreement between the parties, or any other
agreement requiring confidentiality, (whichever term is longer), no party nor
their respective counsel has the authority to waive any applicable privilege or
doctrine on behalf of any other party.
 
4.2 Nothing in this Agreement affects the separate and independent
representation of each party by its respective counsel or creates an
attorney-client relationship between the counsel for a party and the other
parties to this Agreement.
 
4.3 This Agreement shall continue until terminated upon the written request of
one of the parties. Upon termination, each party and their respective counsel
shall return any Common Interest Material furnished by the other parties.
Notwithstanding termination, this Agreement shall continue to protect all Common
Interest Materials disclosed prior to termination. Sections 3 and 5 shall
survive termination of this Agreement.
5. General Terms.
 
5.1 This Agreement is governed by the laws of the State of Delaware, without
regard to its choice of law principles to the contrary. In the event any
provision of the Agreement is held by any court of competent jurisdiction to be
illegal, void or unenforceable, the remaining terms shall remain in effect.
Failure of either party to enforce any provision of this Agreement shall not be
deemed a waiver of future enforcement of that or any other provision.
 
 
5.2 The parties agree that a breach of this Agreement would result in
irreparable injury, that money damages would not be a sufficient remedy and that
the disclosing party shall be entitled to equitable relief, including injunctive
relief, as a non-exclusive remedy for any such breach.
 
5.3 Notices given under this Agreement shall be given in writing and delivered
by messenger or overnight delivery service as set forth below, and shall be
deemed to have been given on the day received:
In case of Purchaser:
_______________
_______________
_______________
_______________
 
In case of the Company:
[_____________]
[_____________]
[_____________]
c/o ______________
Email: ___________
 
In case of IPNAV:
_______________
_______________
_______________
_______________
 
5.4 No party may assign its rights, obligations or liabilities under this
Agreement without the prior written consent of the other parties, such consent
not to be unreasonably withheld; provided, however, that any party may assign
this Agreement to an Affiliate upon providing prior written notice to the other
party. “Affiliate” means a Person, which, directly or indirectly, owns or
controls, is owned or is controlled by or is under common ownership or control
with, another Person. As used herein, “control” means the power to direct the
management or affairs of an entity, and “ownership” means the beneficial
ownership of 50% or more of the voting equity securities or other equivalent
voting interests of the Person. “Person” means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture,

 
 
 

--------------------------------------------------------------------------------

 
 
 firm or other entity, or a government or any political subdivision or agency,
department or instrumentality thereof or any trustee, receiver, custodian or
similar official.
 
5.5 This Agreement is effective and binding upon each party as of the date it is
signed by or on behalf of a party and may be amended only by a writing signed by
or on behalf of each party. This Agreement may be executed in counterparts. Any
signature reproduced or transmitted via email of a .pdf file, photocopy,
facsimile or other process of complete and accurate reproduction and
transmission shall be considered an original for purposes of this Agreement.
 
 
***The remainder of this page has been intentionally left blank.***
   

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, Purchaser and IPNAV have executed this
Agreement by their duly authorized representatives.


IP NAVIGATION GROUP,
LLC                                                                                     CLOUDING
IP, LLC


By:
_________________________                                                                                     By:
__________________________
(Signature)                                                                           (Signature)


Name:
_______________________                                                                                     Name:
________________________


Title:
_________________________                                                                                  Title:
_________________________


CLOUDING CORP.


By: _________________________
(Signature)


Name: _______________________


Title: _________________________


 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 5.1.1(d)


Consulting Agreement
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 5.1.1(e)


Promissory Note
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 5.1.1(f)


Transfer Agent Instructions
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6.3(a)


Pending Actions
 
Clouding IP, LLC v. Google, Inc., CA No. 12-639-LPS, and Coordinated Cases (Case
Nos. C.A. No. 12-641-LPS; C.A. No. 12-675-LPS; C.A. No. 12-1338-LPS; C.A. No.
C.A. No. 13-1341-LPS; C.A. No. 13-1342-LPS; C.A. No. 13-1453-LPS; C.A. No.
13-1454-LPS; C.A. No. 13-1455-LPS; C.A. No. 13-1456-LPS; and C.A. No.
13-1458-LPS) (Motion for Reconsideration of Dismissal for Lack of Standing Filed
August 11, 2014).
 
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6.3(b)


Third Party Payments
 
See §3 of the Symantec PPA.
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6.4


Pre-Existing Licenses
 
Licensor
Licensee
Agreement Type
Date
Symentec Corporation
International Business Machines
Patent License Agreement
01/01/1997
Symentec Corporation
Trend Micro Incorporated
Confidential Patent Cross-License
04/06/1998
Symentec Corporation
Crossroads
Patent License Agreement
UNKNOWN
Symentec Corporation
Open Invention Network, LLC
License
03/242001
Symentec Corporation
Verisign, Inc.
License
08/09/2010
Clouding IP, LLC (f/k/a Stec IP, LLC)
Symantec Corporation
License
02/28/2012
Clouding IP, LLC (f/k/a Stec IP, LLC)
Apple Inc.
Settlement and License Agreement
01/08/2013
Clouding IP, LLC
Microsoft Corporation
Settlement and License Agreement
11/12/2012
Clouding IP, LLC
Oracle Corporation
Confidential Settlement Agreement
07/11/2013
Clouding IP, LLC
Unify Inc.
Settlement and License Agreement
02/04/2014
Clouding IP, LLC (f/k/a Stec IP, LLC)
Symantec Corporation
License
08/11/2014

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6.5


Enforcement Actions


Previous Litigation:
Clouding IP, LLC v. Google, Inc., C.A. No. 12-639-LPS;
Clouding IP, LLC v. Amazon.com, Inc., et al.; C.A. No. 12-641-LPS;
Clouding IP, LLC v. Rackspace Hosting, Inc., et al., C.A. No. 12-675-LPS;
Clouding IP, LLC v. CA Technologies, Inc., C.A. No. 13-1338-LPS;
Clouding IP, LLC v. Hewlett-Packard Co., C.A. No. 13-1341-LPS;
Clouding IP, LLC v. AT&T, Inc., C.A. No. 13-1342-LPS;
Clouding IP, LLC v. Citrix Systems, Inc., C.A. No. 13-1453-LPS;
Clouding IP, LLC v. Dropbox Inc., C.A. No. 13-1454-LPS;
Clouding IP, LLC v. EMC Corporation et al., C.A. No. 13-1455-LPS;
Clouding IP, LLC v. SAP AG, et al., C.A. No. 13-1456-LPS;
Clouding IP, LLC v. Verizon Online, LLC, et al., C.A. No. 13-1458-LPS;
Clouding IP, LLC v. Time, Inc., et al., C.A. No. 12-1646-LPS;
Clouding IP, LLC v. CNN Interactive Group, Inc., C.A. No. 12-1639-LPS;
Clouding IP, LLC v. Thomson Reuters, Corp., C.A. No. 12-1645-LPS;
Clouding IP, LLC v. TheHuffingtonPost.com, Inc., C.A. No. 12-1643-LPS;
Clouding IP, LLC v. Fox News Network LLC, C.A. No. 12-1641-LPS;
Clouding IP, LLC v. Gannett Co., Inc., C.A. No. 12-1642-LPS;
Clouding IP, LLC v. New York Times Co., C.A. No. 12-1644-LPS; and
Clouding IP, LLC v.Dow Jones & Co., Inc. , C.A. No. 12-1640-LPS.


Notice Letters:
AT&T
CA Technologies
EMC
Facebook
Hitachi
HP
Salesforce
Samsung
SAP
Verizon
American Express Company
Bank of America Corporation
Travelex America, Inc.
Electrolux Home Products North America, Inc.
Ford Motor Company
Amazon
Google
Rackspace
Motorola Mobility
Yahoo Communications
IBM
Apple
Microsoft
Oracle
Citrix
Dropbox
IceWeb
Siemens
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6.6


Patent Office Proceedings


Pending Post-Grant Proceedings:
U.S. Patent No. 7,596,784: Case No. CBM2014-00034 - Pending
U.S. Patent No. 7,272,708: Case No. IPR2014-01305 - Pending
U.S. Patent No. 7,032,089: Case No. IPR2013-00519 – Pending; Case No.
IPR2014-01292 – Pending
U.S. Patent No. 6,738,799: Case No. IPR2013-00586 – Pending; Case No.
IPR2014-00306 – Joined
U.S. Patent No. 6,925,481: Case No. IPR2014-00299 - Pending
U.S. Patent No. 7,254,621: Case No. IPR2014-00300 – Pending; Case No.
IPR2014-01218 - Pending
U.S. Patent No. 5,825,891: Case No. IPR2014-00308 – Pending; Case No.
IPR2014-01216 - Pending
U.S. Patent No. 6,925,481: Case No. IPR2014-01217 - Pending
U.S. Patent No. 7,065,637: Case No. IPR2014-01304 - Pending
U.S. Patent No. 5,944,839: Case No. IPR2014-01309 – Pending


Terminated Post-Grant Proceedings:
U.S. Patent No. 6,738,799: Case No. IPR2013-00073 – Terminated
U.S. Patent No. 6,925,481: Case No. IPR2013-00075 - Terminated
U.S. Patent No. 7,254,621: Case No. IPR2013-00088 - Terminated
U.S. Patent No. 6,631,449: Case No. IPR2013-00089 - Terminated
U.S. Patent No. 5,495,607: Case No. IPR2013-00090 - Terminated
U.S. Patent No. 5,678,042: Case No. IPR2013-00091 - Terminated
U.S. Patent No. 5,825,891: Case No. IPR2013-00100 - Terminated
U.S. Patent No. 6,918,014: Case No. IPR2013-00098 - Terminated
U.S. Patent No. 7,596,784: Case No. IPR2013-00094 - Terminated
U.S. Patent No. 5,944,839: Case No. IPR2013-00095 - Terminated
U.S. Patent No. 7,065,637: Case No. IPR2013-00099 - Terminated
U.S. Patent No. 6,738,799: Case No. IPR2013-00261 - Terminated
U.S. Patent No. 5,825,891: Case No. IPR2013-00260 - Terminated
U.S. Patent No. 5,495,607: Case No. IPR2013-00271 - Terminated
U.S. Patent No. 7,065,637: Case No. IPR2013-00273 - Terminated
U.S. Patent No. 7,596,784: Case No. IPR2013-00275 - Terminated
U.S. Patent No. 5,944,839: Case No. IPR2013-00304 - Terminated
U.S. Patent No. 6,631,449: Case No. IPR2013-00321 – Terminated
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6.7


Maintenance Table
 
Patent Number
Country
Prosecution Status
Next Due Date
6574657
US
12 Year MF (surcharge date)
12/4/2014
7237023
US
8 Year MF (surcharge date)
12/27/2014
/201659
US
8 Year MF (surcharge date)
12/13/2014
7917902
US
4 Year MF (surcharge date)
9/30/2014

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6.8


Validity Proceedings


See Exhibits 6.5 and 6.6.
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 8.4


Press Release
 
 
 
 
 